Emission Reduction Purchase
Agreement                                                                                                                                               
Page 1 of 11

Exhibit 10.3

EMISSION REDUCTION PURCHASE AGREEMENT
(ERPA)

between

(the "Purchaser")

UNITED BEST TECHNOLOGY LIMITED

Suite 1001-4A, Champion Building
287-291 Des Voeux Road, Central Hong Kong
Tel : 852-2405 6999
Fax: 852-2492 3777
Email: trivutruong2004@yahoo.ca

President-General Director: Dr. Tri Vu Truong

and

(the " Khe Bo, Nghe An province, Vietnam Hydro Power-CDM Project
Proponent")., henceforth “Vietnam Project Proponent”

Sponsor: VIETNAM POWER DEVELOPMENT JOINT STOCK COMPANY

Address:  Floor 11 Building Cienco1
                  623 La Thanh. Str-Hanoi – Vietnam 
                  844 2131576, 0913212864

Vice General Director: Mr. NGUYEN DUY TAM

 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-II:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                   Page
2 of 11       Interpretation and Definitions In this Agreement, unless otherwise
required by the context, all capitalized terms shall have the  meaning set forth
in the definitions below.    Additional  Means any Certified Emission Reduction
(CER) generated by the Project  Emission  that is in excess of [50,000]
Certified Emission Reductions (CERs) per  Reduction:  annum.    Agreement: 
Means this Emission Reduction Purchase Agreement.    Annex B Countries:  Means
the countries listed in Annex B to the Kyoto Protocol having    committed
themselves to reduce or limit their GHG emissions.     Annex I Countries:  Means
the parties to the UNFCCC listed in Annex I thereto (Annex I    consists of
industrial countries and countries in transition).    Anticipated  Means up to
[50,000] Certified Emission Reductions (CERs) per annum  Emission  during the
Crediting Period, anticipated to be generated by the Project  Reduction:  and
calculated in accordance with the Kyoto Rules.    Baseline:  Means the scenario
that reasonably represents the anthropogenic    emissions of GHG that would
occur in the Host Country in the absence of    the Project, determined in
accordance with the Kyoto Rules.     Business Day:  Means a day on which banks
are open for general business in Vietnam.     Carbon Dioxide  Means a metric
measure used to compare the emissions of various GHG  Equivalent:  based upon
their global warming potential.    Certification:  Means the written
confirmation by an Operational Entity of an Emission    Reduction resulting from
a CDM project and having passed the  Verification procedure according to the
Kyoto Rules.      Certified Emission  Means a unit of Emission Reduction issued
pursuant to Article 12 of the  Reduction (CER):  Kyoto Protocol and the
requirements of the Kyoto Rules (including    Certification), equal to one
metric ton of Carbon Dioxide Equivalent    resulting from a CDM project.   
Clean Development  Means the flexible mechanism established by Article 12 of the
Kyoto  Mechanism (CDM) :  Protocol providing for Annex I Countries to implement
projects that reduce    emissions in non-Annex I Countries in return for CERs
and assist the non-    Annex I Countries in achieving sustainable development
and contributing    to the ultimate objective of the UNFCCC.    Crediting
Period:  Means, until December 31, 2026.    Emission  Means reduction in
emission of GHG achieved, calculated in accordance  Reduction:  with the Kyoto
Rules.     Executive Board:  Means the international authority elected by the
representatives of the    parties to the Kyoto Protocol responsible for
monitoring the CDM process.     First Commitment  Means November 8, 2007 until
December 31, 2026. Period:     Force Majeure:  Means any circumstance or
condition beyond the control of either party to    this Agreement affecting the
performance of its obligations under this    Agreement including in particular
wars, insurrection, natural disaster or    equivalent circumstances.


 

Initial VN Hydro Power CDM Project Proponent: ______ Initial United Best
Technology Limited-II:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                            
Page 3 of 11      Greenhouse Gases  Means the six gases listed in Annex A to the
Kyoto Protocol.  (GHG):       Host Country:  Vietnam     Kyoto Protocol:  Means
the protocol to the UNFCCC adopted at the third conference of the    parties to
the UNFCCC in Kyoto, Japan, on December 11, 1997.     Kyoto Rules:  Means the
UNFCCC, Kyoto Protocol, the Bonn agreement, the    Marrakesh Accords, any
relevant decisions, guidelines, modalities and    procedures made pursuant to
them and/or any succeeding international    agreements as amended and/or
supplemented from time to time and    which include those rules specifically
required to be met for the issuing    and transfer of CERs.     Letter of
Approval  Means a binding approval of the Project by the Host Country together
with  (LOA):  an approval of the transfer of CERs.     Monitoring Report:  Means
an annual report to be provided by Owner setting out the total    number of
Emission Reductions generated by the Project during the    previous year
according to the Kyoto Rules, international Monitoring rules    and the PDD.    
Monitoring:  Means the collection and record of data allowing the assessment of 
  reductions in GHG emissions resulting from the Project conducted in   
accordance with the Kyoto Rules.      Operational Entity:  Means an independent
entity accredited by the Executive Board being the    executive body for CDM and
inter alias responsible for determining    whether a project and the resulting
Emission Reductions meet the    requirements of Article 12 of the Kyoto
Protocol.     Project Design  Means a detailed description of the Project to be
submitted for Validation  Document (PDD):  prepared in accordance with the Kyoto
Rules, the UFG and the Directive    and attached as Annex III. The Purchaser
will be responsible for providing  PDD development for Registration of the
Project.   Project:  Means the proposed CDM project described in the PDD and
other    documents describing the implementation and economics of the Project   
attached in Annex IV.     Registration:  Means the official registration of a
CDM project by the Executive Board    according to the Kyoto Rules.     UNFCCC: 
Means the United Nations Framework Convention on Climate Change    adopted in
New York on May 9, 1992.     Unit Price:  Means the price payable by Purchaser
to Project Proponent per Certified    Emission Reduction (CER) which is equal
to:       United Best Technology Limited will purchase certified CER generated
by    this project for the year 2010 to 2020 with options of extension for
another    7 years plus 7 years under same terms and conditions. The Project   
Proponent will be paid (85)% of net revenue from sale of certified CER   
generated as received by Viet nam Project Proponent from this project    after
initial one time $(75,000) USD of first revenue payment to United    Best
Technology Limited for the funding the CDM process. The purchase    price by
United Best Technology Limited is fixed as (10)$US/CER minus    tax and sale
commission. 

 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-II:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                   Page
4 of 11      Validation:  Means the assessment of the PDD, including the
Baseline, by an  Operational Entity, determining its compliance with the Kyoto
Rules.    Verification:  Means the periodic independent review and ex post
determination of the  monitored reductions in GHG emissions that the Project has
achieved  during a specified period of time by an Operational Entity in
accordance  with the Kyoto Rules. The project's owner will be Responsible for 
providing periodical monitoring.       Unless otherwise specified, references to
clauses are to clauses of this Agreement, references to  legal provisions are
references to such provisions as in effect from time to time, use of a gender 
includes any gender and use of the plural includes the singular and vice versa
where the context  requires.      All headings and titles are inserted for
convenience only and shall not be deemed part of this  Agreement or taken into
consideration in its interpretation.        1.   Preamble          The Project
is located on the territory of the Host Country.      2. Contractual
Obligations    2.1.   Anticipated Emission Reductions    2.1.1. Upon
Registration of the Project, Purchaser shall endeavor to implement the Project
in      accordance with the PDD and other documents describing the
implementation and      economics of the project attached in Annex IV at its own
risk and expense. It is hereby      acknowledged and agreed between the parties
hereto that Purchaser does not warrant      the generation of, and is not
obliged to generate, any CERs, whether by the Project or      otherwise.  
2.1.2.   If the Project generates CERs, during the crediting period Project
Proponent shall, to the      extent it is legally possible and permissible,
transfer or cause to be transferred to      Purchaser all rights (and, to the
extent legally possible and permissible, legal title) which      Project
Proponent may have in the Anticipated Emission Reductions generated during     
the Crediting Period to Purchaser.    2.1.3.   Purchaser shall pay to Project
Proponent the Unit Price for each Anticipated Emission      Reduction generated
by the Project and in which the Project Proponent's rights are      transferred
to Purchaser in accordance with clause 3 below.    2.2. Additional Emission
Reductions    2.2.1.   If Additional Emission Reductions are generated by the
Project during the Crediting      Period, Project Proponent shall offer any
Additional Emission Reductions to Purchaser      subject to the terms and
conditions of this Agreement and at a price per Additional      Emission
Reduction equal to the Unit Price. If Purchaser does not wishes to exercise the 
    purchase option then Project Proponent may deal with the Additional
Emission      Reductions as it wishes. 


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-II:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                       
Page 5 of 11        2.2.2.   Additional Emission Reductions offer by the
Purchaser shall be made as soon as      possible after such Additional Emission
Reductions have been generated, but no later      than December 31 of the year
subsequent to the calendar year in which such Additional      Emission
Reductions have been generated.     2.2.3. Purchaser shall be entitled to accept
such offer as a whole or in part and shall notify to      Project Proponent
within one month after receipt of such offer, whether and to what      extent it
accepts the offer. If Purchaser does not respond within this deadline the offer 
    shall be deemed to be rejected by Purchaser.     2.2.4. To the extent
Purchaser accepts the offer, Project Proponent shall, to the extent it is     
legally possible and permissible, transfer or cause to be transferred to
Purchaser all      rights (and, to the extent legally possible and permissible,
legal title) which Project      Proponent may have in those Additional Emission
Reductions in respect of which      Purchaser has accepted such offer, within
two months after acceptance of such offer by      Purchaser.     2.2.5. To the
extent Purchaser rejects such offer of Additional Emission Reductions or such
offer      is deemed rejected by Purchaser, Project Proponent shall be free to
enter into contracts      with other parties for the sale of such Additional
Emission Reductions or to otherwise      deal with such Additional Emission
Reductions as Project Proponent wishes.     2.2.6. Purchaser shall pay to
Project Proponent a price equal to the Unit Price for each      Additional
Emission Reduction in respect of which Purchaser has accepted such offer.    
2.3. Emission Reductions generated after the Crediting Period         If the
Project generates any Certified Emission Reductions after the Crediting Period, 
    Purchaser shall enter into negotiations with Project Proponent with a view
to concluding      an agreement on the purchase of such Certified Emission
Reductions based on the      principles of this Agreement but amended in order
to reflect the international and/or      national rules then applicable.       
   3.   Transfer         Transfer to Purchaser of all the rights (and, to the
extent legally possible and permissible,      legal title) which Project
Proponent may have in a Certified Emission Reduction shall      have occurred
upon the transfer of a CER from the register of the Executive Board to a     
register in favor of Purchaser or such other account or register Purchaser has
notified to      Project Proponent in writing.           4.   Payment     4.1.
Payment for Certified Emission Reductions     4.1.1.   Payment by Purchaser to
Project Proponent for the Certified Emission Reductions (the      rights in
which are transferred pursuant to clause 3) shall be made on the last Business 
    Day of the month in which a 40 Business Day period, starting at the day on
which      Purchaser has received satisfactory evidence of the transfer as
provided for in Clause 3,      has elapsed. 


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-II:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                     
Page 6 of 11        4.1.2.   All payments shall be made to the accounts
specified in Annex [I] hereto or such other      account as may from time to
time be notified to the other party in writing.     4.1.3.   All payments shall
be made in US Dollars.     4.1.4.   Subject to clause 4.1.5 below, all taxes,
fees, costs or other expenses in connection with      the generation of CERs by
the Project and their Registration and transfer (including VAT      in any
jurisdiction Purchaser duly notifies Project Proponent to transfer CERs as in   
  Clause 3, if applicable) shall be borne by Project Proponent and purchaser. 
   4.1.5.   The share of the proceeds from CERs generated by the Project to be
used to cover      administrative expenses according to the Kyoto Rules shall be
borne by Project      Proponent and Purchaser in equal shares.        The share
of the proceeds from CERs generated by the Project to be used to assist     
developing countries that are particularly vulnerable to the adverse effects of
climate      change to meet the costs of adaptation according to the Kyoto Rules
shall be borne by      Project Proponent and Purchaser in equal shares.      5.
  Termination and Remedies    5.1.   Either party (the "Non-defaulting Party")
shall be entitled to terminate this Agreement by      written notice to the
other party with immediate effect if any of the following events      occurs:   
5.1.1.   the other party commits a breach of any of its obligations under this
Agreement and, in      the case of a breach capable of being remedied, such
breach remains more than 30      Business Days after it has been requested in
writing by the Non-defaulting Party to      remedy the breach; or    5.1.2.  
the other party goes into liquidation (whether voluntary or otherwise), is
unable to pay its      debts as they fall due, is wound up, makes any
compromise, composition or other      arrangement with its creditors generally,
or becomes subject to any administration order.    5.2.   Force Majeure       
Should either party be impeded wholly or in part from fulfilling any of its
obligations under      the Agreement for reasons of Force Majeure, such
obligation shall be suspended to the      extent and for as long as such
obligation is affected by Force Majeure and the impeded      party shall be
entitled to such extension of time as may be reasonably necessary.        Either
party shall notify the other party of the existence and date of beginning of an
event      of Force Majeure that is likely to impede its performance under the
Agreement within 5      Business Days after having obtained knowledge of any
such event. Either party shall      likewise advise the other of the date when
such event ended and shall also specify the      re-determined time by which the
performance of its obligations hereunder is to be      completed.        Project
Proponent and Purchaser shall consult with each other with a view of
determining      any further appropriate action if a condition of Force Majeure
is to continue after 20      Business Days from the date of giving notice
thereof.        Neither party shall be liable for damages or have the right to
terminate this Agreement for      any delay in performing hereunder if such
delay is caused by Force Majeure; provided, 

 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-II:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                            Page 7 of
11             however, that the non-impeded party shall be entitled to
terminate such part of the      Agreement that remains unfulfilled, if the
condition of Force Majeure is to continue after 6      months from the date of
giving notice thereof.          6.   Change in Circumstances          If any
change in circumstances (i.e. a change of scientific basics or applicable
standards      relating to the Baseline methodology and/or the applicable
criteria for Verification and      Certification of the resulting Emission
Reductions) occurs which substantially affects the      Project, the parties to
this Agreement shall enter into negotiations with a view to adapt      the
Project and its implementation or any relevant provision of this Agreement, as
may      be necessary or useful. A change in circumstances shall in no event be
considered      substantially affecting the Project if at least 50% of the
Anticipated Emission Reductions      can be generated.         The parties to
this Agreement shall cooperate and make their best efforts to enable the     
continuation of the Project in accordance with the new circumstances and to
achieve the      generation and transfer of the Anticipated Emission
Reductions.         If any of the documents related to the Project and submitted
at any time during the term      of this Agreement fails to be approved by such
authority whose approval is required      under the Kyoto Rules or otherwise
appears to be non-compliant with any relevant      standards or conditions of
the Kyoto Rules, Project Proponent and Purchaser shall      discuss whether or
not the relevant documents are to be revised and resubmitted.        7.  
Conditions Precedent         This Agreement shall enter into force upon
satisfaction of the following conditions      precedent:                      1.
Conclusion of a binding agreement with the Host Country.              8.  
Miscellaneous     8.1.   Assignment and subcontracting      Neither party shall,
without the written consent of the other party, assign or transfer the     
Agreement or the benefits or obligations thereof or any part thereof to any
other person.     8.2.   Confidentiality and Disclosure      The parties shall
treat as confidential all information obtained as a result of entering into     
or performing this Agreement which relates to the provisions of this Agreement,
the      negotiations relating to this Agreement and the subject matter of this
Agreement.         No party shall disclose any such confidential information to
any third party, except in      those circumstances where disclosure is required
in order to comply with any laws or      regulations, including without
limitations the Kyoto Rules.     8.3.   Notices         Any communications to be
made under or in connection with this Agreement shall be 


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-II:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                             Page 8 of
11          made in writing (including by facsimile) to the address or facsimile
number, from time to      time designated by the party to whom the communication
is to be made to the other party      for that purpose. The address and
facsimile number so designated are set out in Annex      [I] hereto. A       
Communication will only be effected, if sent by mail, when delivered to or
rejected by the      recipient, if sent by facsimile, when a transmission report
shows that the facsimile has      been sent.   8.4.   Entire Agreement      
This Agreement embodies the whole and only agreement of the parties with respect
to      the subject matter hereof, and no prior or contemporaneous oral or
written agreement or      understanding shall be deemed to constitute a part of
this Agreement, unless expressly      referred to herein, or attached hereto, or
specifically incorporated by reference herein.      The Annexes and schedules to
this Agreement constitute integral parts of this Agreement      and shall
therefore be deemed part of this Agreement.    8.5.   Amendments       This
Agreement may only be amended with the written consent of the parties hereto.   
8.6.   Costs and Expenses       Each party shall bear its own costs and expenses
in relation to the negotiation,      preparation, execution and carrying into
effect of this Agreement.    8.7.   Severability       If any part or provision
of the Agreement is or becomes illegal, void or unenforceable in      any
respect, the remaining parts or provisions shall not be affected or impaired.
Any      deficiency in the Agreement resulting there from shall be amended by
way of      interpretation of the Agreement having due regard to the parties
intent.    8.8.   Governing law       This Agreement shall be governed and
construed in accordance with English law      excluding its rules on conflicts
of laws.    8.9.   Jurisdiction       The parties irrevocably submit to the
exclusive jurisdiction of the courts having jurisdiction      in commercial
matters for England with regard to all disputes arising out of or in     
connection with this Agreement, its violation, termination or nullity.    8.10.
  Counterparts       This Agreement shall be executed in two counterparts with
one copy for Project      Proponent and one for Purchaser. If there are any
discrepancies between the English      and the Vietnamese version, the English
version will prevail. 


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-II:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                 
Page 9 of 11

PARTIES TO THE AGREEMENT

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined
above, this 8th day of November 2007, in the presence of:

Purchaser:                                                                   DR.
TRI VU TRUONG                                                          
President-General Director : Dr. Tri Vu Truong  Project Proponent:             
                                                         NGUYEN DUY TAM  General
Director: Mr. Nguyen Duy Tam
                                                             Witness No 1 
Witness No 2        BUI THI LAN HUONG  NGO KIM CHI  MSc. Bui Thi Lan Huong  Dr.
Ngo Kim Chi  CERtech Environment inc-Canada  Viet nam 


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-II:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                        
Page 10 of 11       ANNEX I: 1. The salient features of Khe Bo hydropower
project at Nghe An province, Vietnam   No  Parameters  Symbols  Units Value 1 
[Chinese translation] F  km2 14300 2  [Chinese translation] Xo  mm 1440 3 
[Chinese translation] Qo  m3 /s 254.3 4  [Chinese translation] Wo  106 m3 8011
5  [Chinese translation]  Mo  l/s.km2        6  [Chinese translation] MNDBT  m
65 7  [Chinese translation] MNC  m 63 8  [Chinese translation] F  ha 956.8 9 
[Chinese translation] Htt  m 22.5 10  [Chinese translation]  QTK  M3 /s 498.4
11  [Chinese translation] Nlm  MW 100 12  [Chinese translation] Ndb  MW 26.4 13 
[Chinese translation]  z        2 14  [Chinese translation] Eo  106  kWh 442.8
15  [Chinese translation]  hsd  h       16 [Chinese translation] CERs TCO2 eq
160.000 17  [Chinese translation]   hô 600 18  [Chinese translation]            
19  [Chinese translation]         Yes 20  [Chinese translation]           21 
[Chinese translation]        [Chinese translation] 22  [Chinese translation]   
   [Chinese translation] 23 [Chinese translation]     [Chinese translation]


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-II:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                          
Page 11 of 11

2. Project time schedule: 2007 Finishing the investment formalities, 2008-2009:
construction starting.
2010: construction finalizing and operation

 

 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-II:

 

 

--------------------------------------------------------------------------------